DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Fig 6 has reference character 60 which is not in the specification. It appears this is meant to be 600 not 60. 
Fig 7 has reference character 770 which is not in the specification. It appears this is meant to be 760 not 770. 
Fig 8A has reference character 815 which is not in the specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
2.	Claims 1, 2-6, 9, 12-24, 16-17, 19-20, 23-24, 26-28, 32-34, and 36 are objected to because of the following informalities: 
Claim 1, 26, 27, and 36 “the group including” should be amended to “a group including” since a group has yet to be claimed 
Claim 1, 26, 27, and 36 “the metric group including” should be amended to “a metric group including” since a metric group has yet to be claimed 
Claims 2-6, 9, 12-14, 16-17, 19-20, 23-24, 28, 32-34 “A monitoring system” or “A system” should be amended to “The monitoring system” or “The system since these systems have been claimed in their corresponding independent claims. 
Claim 9, “derived for one of more reference subjects” should be amended to “derived from one of more reference subjects” 
Claim 13 “determine the subject attributes at least one of’ is worded poorly and makes the scope of the claim unclear. Correction is needed 
Claim 14, “analysing” should be amended to “analyzing”
Claim 20, “the one or more processing being’ should be amended to read “the one or more processing devices being” 
Claim 26, 27, and 36 “an mental state” should be amended to “a mental state”
Claim 27 and 36, “at least a heart rate measured the reference subject” is worded poorly and makes the scope of the claim unclear. This should be amended for clarity. 
Claim 34, “using the using the” should be amended to “using the”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-6, 9, 12-14, 16-17, 19-20, 23-24, 26-28, 32-34, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 27, and 36 the term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 1, 26, 27, and 36 “the mean of the squares” lacks antecedent basis since it has yet to be claimed
Claim 1 and 33 “a mental state indicator” and “a mental state” has already been claimed so it is unclear if this second mention is the same as the first mental state and mental state indicator or is new. For examination purposes, the Examiner is interpreting these to be the same. 
Claim 2 “for at least one sleep segment” is it unclear if this is the same sleep segment as claimed in claim 1 or if this is a separate sleep segment. For examination purposes, the Examiner is interpreting this to be the same.
Claims 4 and 5, “a sleep period” it is unclear if this sleep period is the same sleep period as in claim 1 or is a separate sleep period. For examination purposes, the Examiner is interpreting this to be the same
Claim 12, it is unclear if the subject attributes can be from any of the groups or if the subject attributes need to be from each group listed. For examination purposes, the Examiner is interpreting this to mean the subject attributes can be anything from any of the groups listed and does not have to be one or more attributes from each group. 
Claim 27 and 36, it is unclear in step iii when analyzing the subject data if the metric group needs to include an element from each of groups 1-3 or just an element from any one of the groups 1-3. The Examiner is interpreting the claim to only need one element from any one of the groups 1-3.
Claim 32, “a plurality of reference metrics” has already been claimed so it is unclear if this is the same plurality of reference metrics as previously claimed or is new. For examination purposes, the Examiner is interpreting this to be the same.
	Claim 3, 6, 9, 13-14, 16-17, 19-20, 23-24, 28, and 33-34 are rejected by virtue of their dependency. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-6, 9, 12-14, 16-17, 19-20, 23-24, 26-28, 32-34, and 36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 26, 27, and 36 recite the system/method for determining the mental state of a subject by analyzing data and using a computational model to predict the mental state of the subject. 
The limitation of obtaining and analyzing data and training a model to recognize a mental state based on this data, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “processing device” that can obtain and analyze data and a “computational model” that can be trained to recognize a mental state, nothing in the claim element precludes the step from practically being performed in the mind. 
For example, but for the “processing device”, the context of this claim could be accomplished in the mind or on a piece of paper by gathering data from a subject (such as heart rate, heart data, etc. during sleep) and analyzing it. But for the “computational model”, a person can mentally take in information about the obtained and analyzed data and use it to recognize a mental state of a user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a “processing device” and a “computational model” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-6, 17, 19, 23, 26, 27, and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 20170238858 A1).
In regards to claim 1, Yang discloses a monitoring system for generating a mental state indicator for use in identifying a mental state of a biological subject (Abstract discloses a method/system for assessing depression, i.e. a mental state, in a subject), the monitoring system including one or more electronic processing devices (Abstract and Par. 0010 disclose the processing module/processor) that:
 a) obtain subject data indicative of at least a heart rate measured for the biological subject during at least part of a sleep episode (Abstract discloses using the method of polysomnogram (PSG), i.e. a sleep study/sleep analysis, and Par. 0010 discloses measuring heart beats of the subject); 
b) analyze the subject data to determine at least one sleep segment selected from the group including (Table 1 shows analyzing sleep stages and times between sleep phases):
 i) n minutes preceding sleep onset; 
ii) n minutes following sleep onset; 
iii) the sleep episode (Table 1); 
iv) a first half of the sleep episode; 
v) a second half of the sleep episode; 
vi) n minutes prior to waking; 
c) analyze the subject data to determine at least one metric for the at least one sleep segment, the at least one metric being selected from the metric group including:
 	i) a heart rate statistic metric selected from a heart rate statistic group including (Table 1 discloses analyzing the metric of heart rate such as mean RR intervals of the ECG): 
(1) a mean (Table 1); 
(2) a median; 
(3) an average; 
(4) a variance; 
(5) a skew; 
(6) a kurtosis; 
(7) a percentile; 
(8) a cumulative distribution function; 
ii) a heart rate spectral power metric indicative of a spectral power in at least one frequency band selected from a frequency band group including (Table 1 discloses analyzing a heart rate spectral power metric such as frequencies including VLF, LF, HF, and TP): 
(1) an ultra low frequency less than about 0.003 Hz; 
(2) a very low frequency between about 0.003Hz and about 0.04 Hz (Table 1);  BIRCH, STEWART, KOLASCH & BIRCH, LLPMKM/MKM/tknApplication No.: NEWDocket No.: 0446-0233PUS2 
Page 4 of 18 (3) a low frequency between about 0.04 Hz and about 0.15Hz (Table 1);
 (4) a high-frequency between about 0.15Hz and about 0.4 Hz (Table 1); 
iii) a heart rate variability metric selected from a heart rate variability group including (Table 1 discloses analyzing a heart rate variability metric such as square root of the mean of squares) : 
(1) a multi-scale entropy; 
(2) a standard deviation of average pulse intervals; and, 
(3) square root of the mean of the squares of differences between adjacent pulse intervals (Table 1); and, 
d) apply the at least one metric to at least one computational model to determine an mental state indicator indicative of a mental state, the at least one computational model embodying a relationship between different mental states and one or more metrics, the at least one computational model being obtained by applying machine learning to reference metrics derived from heart rates measured for one or more reference subjects during at least part of a reference sleep period (Abstract and Par. 0040-0041 discloses using machine learning to indicate if a subject has depression, i.e. identify a mental state of a user based on user data).  
In regards to claim 2, Yang discloses a monitoring system according to claim 1, wherein the one or more processing devices determine at least one of: 
a) at least one metric for each of a plurality of sleep segments (Par. 0061 discloses determining metrics such as EEG signal or time during sleep segments); 
b) a plurality of metrics for at least one sleep segment; and, 
c) a plurality of metrics for each of a plurality of sleep segments.  
In regards to claim 3, Yang discloses a monitoring system according to claim 1, wherein the subject data is indicative of a sleep state for the biological subject during at least part of each of a number of sleep episodes and wherein the at least one metric includes a sleep metric selected from a sleep metric group including: 
a) a total sleep duration (Par. 0061 discloses gathering/observing a sleep metric such as total time asleep); 
b) a number of sleep episodes; 
c) a mean sleep episode duration; and, 
d) a standard deviation of sleep episode durations.  

In regards to claim 4, Yang discloses a monitoring system according to claim 3, wherein the sleep state is derived from at least one of: 
a) heart rate data indicative of the heart rate measured for the biological subject during at least part of a sleep period; 
b) brain activity data indicative of brain activity measured for the biological subject during at least part of a sleep period (Par. 0061 discloses measuring EEG signal during sleep, i.e. brain activity); and, 
c) activity data indicative of physical activity measured for the biological subject during at least part of a sleep period (Par. 0061 discloses measuring EMG signals during sleep, i.e. muscle activity).  

In regards to claim 5, Yang discloses a monitoring system according to claim 1, wherein the subject data includes brain activity data indicative of brain activity measured for the biological subject during at least part of a sleep period (Par. 0061 discloses measuring EEG activity during sleep) and wherein the one or more processing devices: 
a) analyze the brain activity data to determine at least one sleep stage selected from the sleep stage group including: 
i) REM sleep (Par. 0061 discloses measurements/processing takes place during sleep stages 1-4 and REM sleep)
ii) non-REM sleep stage 1; 
iii) non-REM sleep stage 2; 
iv) non-REM sleep stage 3; and, 
v) awake; and, 
b) determine at least one brain activity metric selected from a brain activity metric group including: 
i) an absolute time in each sleep stage; 
ii) a fractional time in each sleep stage; 
iii) a sleep stage latency (Par. 0061 discloses measuring REM sleep latency); 
iv) a mean heart-rate in each sleep stage; 
v) a difference of mean heart-rates in each sleep stage.  

In regards to claim 6, Yang discloses a monitoring system according claim 1, wherein the one or more processing devices determine at least one of:BIRCH, STEWART, KOLASCH & BIRCH, LLPMKM/MKM/tknApplication No.: NEWDocket No.: 0446-0233PUS2 
Page 6 of 18a) a plurality of metrics selected from: 
i) a heart rate statistic metric group (Par. 0041 and Table 1 disclose determining heart rate metrics); 
ii) a heart rate spectral power metric group; 
iii) a heart rate variability metric group; 
iv) a brain activity metric group; and, 
v) a sleep metric group; 
b) at least one of: 
i) at least one of metric from each available group (See claim 1 rejection where the processor determines one metric from each of groups i-iii); and, 
ii) at least two metrics from at least some available groups; and,
c) at least one of: 
i) at least two metrics (See claim 1 rejection where the processor determines one metric from each of groups i-iii); 
ii) at least three metrics; 
iii) at least four metrics; 
iv) at least five metrics; 
v) at least six metrics; 
vi) at least seven metrics; 
vii) at least eight metrics; 
viii) at least nine metrics; and, 
ix) at least ten metrics.  

In regards to claim 17, Yang discloses a monitoring system according to claim 1, wherein the mental state indicator is at least one of: 
a) indicative of at least one of: 
i) a likelihood of the subject having a particular mental state; and, 
ii) a likelihood of a severity of a particular mental state (Par. 0003 and 0026 disclose evaluating the severity of a mental state such as depression); and, 
b) selected from the mental state group including: 
i) normal; 
ii) abnormal; 
iii) depression (Abstract); 
iv) anxiety; 
v) panic disorder; 
vi) obsessive compulsive disorder (OCD); and, 
vii) schizophrenia.  

In regards to claim 19, Yang discloses a monitoring system according to claim 1, wherein the system includes a monitoring device including: 
a) at least one sensor (Par. 0044-0051 discloses the use of sensors/electrodes); and, 
b) a monitoring device processor that generates sensor data in accordance with signals from the at least one sensor, the sensor data being indicative of at least one of: 
i) a heart rate of the subject; 
ii) brain activity of the subject; and, 
iii) physical activity of the subject (Par. 0044-0051 disclose various electrodes and sensors that measure heart variables, brain activity, and muscle activity).  

In regards to claim 23, Yang discloses a monitoring system according to claim 1, wherein the one or more processing devices at least one of: 
a) display a representation of the mental state indicator (Claim 1 and Par. 0041 discloses displaying the output of the mental state indicator); 
b) store the mental state indicator for subsequent retrieval; and, 
c) provide the mental state indicator to a client device for display.  

In regards to claim 26, Yang discloses a method for generating an mental state indicator for use in identifying a mental state of a biological subject, (Abstract discloses a method/system for assessing depression, i.e. a mental state, in a subject), the method including one or more electronic processing devices (Abstract and Par. 0010 disclose the processing module/processor) that:
a) obtaining subject data indicative of at least a heart rate measured for the biological subject during at least part of a sleep episode (Abstract discloses using the method of polysomnogram (PSG), i.e. a sleep study/sleep analysis, and Par. 0010 discloses measuring heart beats of the subject); 
b) analyze the subject data to determine at least one sleep segment selected from the group including (Table 1 shows analyzing sleep stages and times between sleep phases):
 i) n minutes preceding sleep onset; 
ii) n minutes following sleep onset; 
iii) the sleep episode (Table 1); 
iv) a first half of the sleep episode; 
v) a second half of the sleep episode; 
vi) n minutes prior to waking; 
c) analyze the subject data to determine at least one metric for the at least one sleep segment, the at least one metric being selected from the metric group including:
 	i) a heart rate statistic metric selected from a heart rate statistic group including (Table 1 discloses analyzing the metric of heart rate such as mean RR intervals of the ECG): 
(1) a mean (Table 1); 
(2) a median; 
(3) an average; 
(4) a variance; 
(5) a skew; 
(6) a kurtosis; 
(7) a percentile; 
(8) a cumulative distribution function; 
ii) a heart rate spectral power metric indicative of a spectral power in at least one frequency band selected from a frequency band group including (Table 1 discloses analyzing a heart rate spectral power metric such as frequencies including VLF, LF, HF, and TP): 
(1) an ultra low frequency less than 0.003 Hz; 
(2) a very low frequency between 0.003Hz and 0.04 Hz (table 1); 
(3) a low frequency between 0.04 Hz and 0.15Hz (table 1);  
(4) a high-frequency between about 0.15Hz and about 0.4 Hz (table 1); 
iii) a heart rate variability metric selected from a heart rate variability group including (Table 1 discloses analyzing a heart rate variability metric such as square root of the mean of squares) : 
(1) a multi-scale entropy; 
(2) a standard deviation of average pulse intervals; and, 
(3) square root of the mean of the squares of differences between adjacent pulse intervals (Table 1); and, 
d) applying the at least one metric to at least one computational model to determine an mental state indicator indicative of a mental state, the at least one computational model embodying a relationship between different mental states and one or more metrics, the at least one computational model being obtained by applying machine learning to reference metrics derived from heart rates measured for one or more reference subjects during at least part of a reference sleep period (Abstract and Par. 0040-0041 discloses using machine learning to indicate if a subject has depression, i.e. identify a mental state of a user based on user data).  

In regards to claim 27, Yang discloses a system for use in calculating at least one computational model, the at least one computational model being used for generating an mental state indicator for use in identifying a mental state of a biological subject (Abstract discloses a method/system for assessing depression, i.e. a mental state, in a subject using machine learning), the system including one or more electronic processing devices (Abstract and Par. 0010 disclose the processing module/processor) that:
a) for each of a plurality of reference subjects:  BIRCH, STEWART, KOLASCH & BIRCH, LLPMKM/MKM/tknApplication No.: NEWDocket No.: 0446-0233PUS2 Page 13 of 18 
i) obtain reference subject data indicative of: 
(1) at least a heart rate measured the reference subject during at least part of a reference sleep episode (Abstract discloses using the method of polysomnogram (PSG), i.e. a sleep study/sleep analysis, and Par. 0010 discloses measuring heart beats of the subject); and, 
(2) a diagnosed mental state of the reference subject (Abstract discloses diagnosing depression, i.e. a mental state);
ii) analyze the reference subject data to determine at least one sleep segment selected from the group including (Table 1 shows analyzing sleep stages and times between sleep phases): 
(1) n minutes preceding sleep onset; 
(2) n minutes following sleep onset;
(3) the sleep episode (Table 1); 
(4) a first half of the sleep episode;
(5) a second half of the sleep episode;
(6) n minutes prior to waking; 
iii) analyze the reference subject data to determine at least one reference metric for the at least one reference sleep segment, the at least one metric being selected from the metric group including:
(1) a heart rate statistic metric selected from a heart rate statistic group including (Table 1 discloses analyzing the metric of heart rate such as mean RR intervals of the ECG): 
(a) a mean (Table 1); 
(b) a median; 
(c) an average; 
(d) a variance; 
(e) a skew;
 (f) a kurtosis;
 (g) a percentile;
(h) a cumulative distribution function; 
(2) a heart rate spectral power metric indicative of a spectral power in at least one frequency band selected from a frequency band group including (Table 1 discloses analyzing a heart rate spectral power metric such as frequencies including VLF, LF, HF, and TP): 
(a) an ultra low frequency less than about 0.003 Hz; 
(b) a very low frequency between about 0.003Hz and about 0.04 Hz (Table 1); 
(c) a low frequency between about 0.04 Hz and about 0.15Hz (Table 1);  
(d) a high-frequency between about 0.15Hz and about 0.4 Hz (Table 1); BIRCH, STEWART. KOLASCH & BIRCH, JlYMKM/MKM/tknApplication No.: NEWDocket No.: 0446-0233PUS2 Page 14 of 18 
(3) a heart rate variability metric selected from a heart rate variability group including (Table 1 discloses analyzing a heart rate variability metric such as square root of the mean of squares) :: 
(a) a multi-scale entropy; 
(b) a standard deviation of average pulse intervals; and, 
(c) square root of the mean of the squares of differences between adjacent pulse intervals (Table 1); and, 
b) use the at least one reference metric and diagnosed mental state for a number of reference subjects to train at least one computational model, the at least one computational model embodying a relationship between different mental states and the at least one reference metric (Abstract and Par. 0040-0041 discloses using machine learning to indicate if a subject has depression, i.e. identify a mental state of a user based on user data).  

In regards to claim 36, Yang discloses a method for use in calculating at least one computational model, the at least one computational model being used for generating an mental state indicator for use in identifying a mental state of a biological subject, (Abstract discloses a method/system for assessing depression, i.e. a mental state, in a subject using machine learning), the method including one or more electronic processing devices (Abstract and Par. 0010 disclose the processing module/processor) that:
a) for each of a plurality of reference subjects:  BIRCH, STEWART, KOLASCH & BIRCH, LLPMKM/MKM/tknApplication No.: NEWDocket No.: 0446-0233PUS2 Page 13 of 18 
i) obtain reference subject data indicative of: 
(1) at least a heart rate measured the reference subject during at least part of a reference sleep episode (Abstract discloses using the method of polysomnogram (PSG), i.e. a sleep study/sleep analysis, and Par. 0010 discloses measuring heart beats of the subject); and, 
(2) a diagnosed mental state of the reference subject (Abstract discloses diagnosing depression, i.e. a mental state);
ii) analyze the reference subject data to determine at least one sleep segment selected from the group including (Table 1 shows analyzing sleep stages and times between sleep phases): 
(1) n minutes preceding sleep onset; 
(2) n minutes following sleep onset;
(3) the sleep episode (Table 1); 
(4) a first half of the sleep episode;
(5) a second half of the sleep episode;
(6) n minutes prior to waking; 
iii) analyze the reference subject data to determine at least one reference metric for the at least one reference sleep segment, the at least one metric being selected from the metric group including:
(1) a heart rate statistic metric selected from a heart rate statistic group including (Table 1 discloses analyzing the metric of heart rate such as mean RR intervals of the ECG): 
(a) a mean (Table 1); 
(b) a median; 
(c) an average; 
(d) a variance; 
(e) a skew;
 (f) a kurtosis;
 (g) a percentile;
(h) a cumulative distribution function; 
(2) a heart rate spectral power metric indicative of a spectral power in at least one frequency band selected from a frequency band group including (Table 1 discloses analyzing a heart rate spectral power metric such as frequencies including VLF, LF, HF, and TP): 
(a) an ultra low frequency less than about 0.003 Hz; 
(b) a very low frequency between about 0.003Hz and about 0.04 Hz (Table 1); 
(c) a low frequency between about 0.04 Hz and about 0.15Hz (Table 1);  
(d) a high-frequency between about 0.15Hz and about 0.4 Hz (Table 1); BIRCH, STEWART. KOLASCH & BIRCH, JlYMKM/MKM/tknApplication No.: NEWDocket No.: 0446-0233PUS2 Page 14 of 18 
(3) a heart rate variability metric selected from a heart rate variability group including (Table 1 discloses analyzing a heart rate variability metric such as square root of the mean of squares) :: 
(a) a multi-scale entropy; 
(b) a standard deviation of average pulse intervals; and, 
(c) square root of the mean of the squares of differences between adjacent pulse intervals (Table 1); and, 
b) using the at least one reference metric and diagnosed mental state for a number of reference subjects to train at least one computational model, the at least one computational model embodying a relationship between different mental states and the at least one reference metric (Abstract and Par. 0040-0041 discloses using machine learning to indicate if a subject has depression, i.e. identify a mental state of a user based on user data).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 9, 12, 13-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and in view of Goldberg (US 20140221780 A1).
In regards to claim 9, Yang discloses a monitoring system according to claim 1, except for wherein the one or more processing devices: a) determine one or more subject attributes from the subject data; and,  BIRCH, STEWART, KOLASCH & BIRCH, LLPMKM/MKM/tknApplication No.: NEWDocket No.: 0446-0233PUS2 Page 7 of 18b) use the one or more subject attributes to at least one of: i) apply the at least one computational model so that the at least one metric is assessed based on reference metrics derived for one or more reference subjects having similar attributes to the subject attributes, ii) select a plurality of metrics; and, iii) select at least one computational model. 
	However, in the same field of endeavor Goldberger discloses a processor system that can evaluate a user for depression, i.e. evaluate a mental state of a user (Abstract and Par. 0034) wherein the one or more processing devices: 
a) determine one or more subject attributes from the subject data (Par. 0097-0099 discloses determining the attributes such as sex of the subject and mental/health states of the subject); and,  BIRCH, STEWART, KOLASCH & BIRCH, LLPMKM/MKM/tknApplication No.: NEWDocket No.: 0446-0233PUS2 Page 7 of 18 
b) use the one or more subject attributes to at least one of: 
i) apply the at least one computational model so that the at least one metric is assessed based on reference metrics derived for one or more reference subjects having similar attributes to the subject attributes, 
ii) select a plurality of metrics (Par. 0097-0099 disclose taking into consideration the subject attributes when deriving data/metrics); and, 
iii) select at least one computational model. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have taken the teachings of Yang and modified them by having the system account for subject attributes, as taught and suggested by Goldberg, for the purpose of having a more accurate mental state determination system by taking into account different variables that could affect mental state. 

In regards to claim 12, the combined teachings of Yang and Goldberg as applied to claim 9 discloses a monitoring system according to claim 9, wherein the one or more subject attributes are selected from an attribute group including: 
a) one or more subject characteristics selected from a characteristic group including: 
i) a subject age; 
ii) a subject height;
 iii) a subject weight; 
iv) a subject sex (Par. 0097); and, 
v) a subject ethnicity; 
b) one or more possible mental states selected from a mental state group including: 
i) healthy; 
ii) abnormal; 
iii) depression (Par. 0097 discloses assessing for depression); 
iv) anxiety; 
v) panic disorder; 
vi) obsessive compulsive disorder (OCD); and,
 vii) schizophrenia; 
c) one or more body states selected from a body state group including: 
i) a healthy body state; 
ii) an unhealthy body state; and, 
iii) one or more disease states (Par. 0098 discloses considering the health of the patient and past medical history, such as heart problems or diabetes); 
d) one or more medical symptoms selected from a medical symptom group including (Par. 0099 discloses medically screening the subjects, therefore this data would be seen/observed):  BIRCH, STEWART, KOLASCH & BIRCH, LLPMKM/MKM/tknApplication No.: NEWDocket No.: 0446-0233PUS2 
Page 8 of 18 i) elevated temperature; 
ii) coughing; 
iii) sneezing; 
iv) bloating; 
v) abnormal bowel movement; and, 
vi) nausea; 
e) one or more perceived emotional states selected from an emotional state group including: 
i) happy; 
ii) sad (Par. 0098 discloses monitoring for depression, i.e. sad mental state); 
iii) anxious; 
iv) angry; 
v) tired; and,
vi) shocked; 
f) dietary information; and, 
g) medication information (Par. 0098).  

In regards to claim 13, the combined teachings of Yang and Goldberg as applied to claim 9 discloses a monitoring system according to claim 9, wherein the one or more processing devices determine the subject attributes at least one of: 
a) by querying a subject medical history (Par. 0097-0099 disclose looking at medical history); 
b) by receiving sensor data from a sensing device; and, 
c) in accordance with user input commands.  

In regards to claim 14, Yang disclose a monitoring system according to claim 1, except for wherein the one or more processing devices: a) compare at least one current metric determined for the subject during one or more current sleep episodes and at least one previous metric determined for the subject during one or more previous sleep episodes by: i) applying the at least one current metric to the at least one computational model to determine a current mental state indicator indicative of a current mental state; ii) applying the at least one previous metric to the at least one computational model to determine a previous mental state indicator indicative of a previous mental state; and,  BIRCH, STEWART, KOLASCH & BIRCH, LLPMKM/MKM/tknApplication No.: NEWDocket No.: 0446-0233PUS2 Page 9 of 18iii) analyzing a difference between the current and previous mental state indicators to determine the change in mental state; and, b) using results of the comparison to track a change in mental state.  
	However, in the same field of endeavor, Goldberg discloses a processor system that can evaluate a user for depression, i.e. evaluate a mental state of a user by looking at sleep data (Abstract and Par. 0034) wherein the one or more processing devices: 
a) compare at least one current metric determined for the subject during one or more current sleep episodes and at least one previous metric determined for the subject during one or more previous sleep episodes (Par. 0034 discloses comparing current data to previously observed data) by: 
i) applying the at least one current metric to the at least one computational model to determine a current mental state indicator indicative of a current mental state;
ii) applying the at least one previous metric to the at least one computational model to determine a previous mental state indicator indicative of a previous mental state; and,  BIRCH, STEWART, KOLASCH & BIRCH, LLPMKM/MKM/tknApplication No.: NEWDocket No.: 0446-0233PUS2 Page 9 of 18 
iii) analyzing a difference between the current and previous mental state indicators to determine the change in mental state; and, b) using results of the comparison to track a change in mental state (Par. 0034 discloses taking current and past data and determining a signal complexity index from it, i.e. running the data through a model, and then comparing the two).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have taken the teachings of Yang and modified them by having the system account for current and previous metrics, as taught and suggested by Goldberg, for the purpose of more accurately detecting mental disease in a patient by reviewing and comparing current data to previous data.
In regards to claim 16, the combined teachings of Yang and Goldberg as applied to claim 14 discloses the monitoring system according to claim 14, wherein an intervention is performed between the previous and current sleep episodes and the one or more processing devices determine an indication of an effectiveness of the intervention based on the change in mental state (Applicant discloses an intervention can be changing the medication usage of the user (Par. 0081). Yang and Goldberg as applied to claim 14 does not disclose this. However, Par. 0034 of Goldberg discloses comparing current data to a baseline of the patient prior to treatment. Par. 0100 of Goldberg discloses that the patient must be off of medication before starting treatment. Therefore, an intervention, or change in medication, has taken place. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the teachings by having a medication change prior to current metrics being observed, as taught and suggested by Goldberg, for the purpose of better evaluating the mental state of the subject) .  
7.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and in view of Tochikubo (US 20150150516 A1)
	In regards to claim 20, Yang disclose a monitoring system according to claim 19, except for wherein at least one of: a) the monitoring device is a wearable device; and, b) the monitoring system includes a client device that: i) receives sensor data from the monitoring device; ii) generates captured subject data including: (1) a subject identifier indicative of an identity of the subject; and, (2) at least one of: (a) heart rate data indicative of the measured heart rate; (b) brain activity data indicative of measured brain activity; and, (c) activity data indicative of measured physical activity; and, iii) transfers captured subject data to the one or more processing devices, the one or more processing being responsive to the captured subject data to incorporate this into the subject data using the identifier.  
	However, in the same field of endeavor Tochikubo disclose a system that determines a subject’s health condition or mental state (Abstract and Par. 0079) wherein at least one of: 
a) the monitoring device is a wearable device (Par. 0045 discloses the device is wearable); and, 
b) the monitoring system includes a client device that:  i) receives sensor data from the monitoring device; ii) generates captured subject data including: (1) a subject identifier indicative of an identity of the subject; and, (2) at least one of: (a) heart rate data indicative of the measured heart rate; (b) brain activity data indicative of measured brain activity; and, (c) activity data indicative of measured physical activity; and, iii) transfers captured subject data to the one or more processing devices, the one or more processing being responsive to the captured subject data to incorporate this into the subject data using the identifier.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teaching of Yang and modified them by having the system be wearable, as taught and suggested by Tochikubo, for the purpose of having a more convenient, portable system to collect and analyze data. 
8.	Claim(s) 24 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and in view of ZLIOBAITE (A survey on measuring indirect discrimination in machine learning, NPL)
	In regards to claims 24 and 28, Yang discloses a system according to claim 1 and 27, except for wherein the at least one computational model has a discriminatory performance at least one of: a) based on at least one of: i) an area under a receiver operating characteristic curve; ii) an accuracy; iii) a sensitivity; and, iv) a specificity; and, b) of at least 70%.  
	However, in the same field of endeavor, ZLIOBAITE discloses that it is common in machine learning systems to make sure the system is free of discrimination and is accurate (Abstract) in order to make sure the program is fair and well intentioned. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Yang and modified them by testing the computational model for discrimination, as taught and suggested by ZLIOBAITE, in order to make sure the program is fair and well intentioned.
9.	Claim(s) 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and in view of Howard (US 20170251985 A1).
	In regards to claims 32 and 33, Yang discloses a system according to claim 27, except for wherein the one or more processing devices select metrics and test the computational models for discrimination and if there is discrimination, retain the model to limit it and then retest the model. 
	However, in the same field of endeavor, Howard discloses a computational method for determining a condition of a subject (Abstract) wherein the model is tested for discrimination and then retrained to eliminate discrimination (Par. 0604) for the purpose of improving the overall accuracy of the system. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Yang and modified them by testing and retraining the computational model to rid it of discrimination, as taught and suggested by Howard, for the purpose of improving the overall accuracy of the system.
10.	Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and in view of Apte (US 20170024527 A1).
	Yang discloses the system according to claim 27, except for wherein the one or more processing devices: a) determine one or more reference subject attributes from the reference subject data; b) train the at least one computational model using the one or more reference subject attributes by: i) performing clustering using the using the reference subject attributes to determine clusters of reference subject having similar reference subject attributes; and, ii) training the at least one computational model at least in part using the reference subject clusters.  
	However, in the same field of endeavor, Apte disclose a system for diagnosing a mental condition in a subject using a computational model (Abstract) wherein the decision tree or clustering method is used to train the model (0121) showing that clustering is a common method to use when training a model in order to improve accuracy of the model. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Yang and modified them by using a clustering method to train the model, as taught and suggested by Apte, in order to improve accuracy of the model.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533. The examiner can normally be reached Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        14 July 2022